PER CURIAM
11 Granted. In light of plaintiffs’ admission in open court that they were not seeking any damages (other than statutory attorney fees) in connection with their petition for nullity, we find the principal demand in this case does not satisfy the jurisdictional threshold for a jury trial pursuant to La. Code Civ. P. art. 1732. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court striking the jury trial is reinstated. The case is remanded to the district court for further proceedings.
Hughes, J., concurs and assigns reasons.